
	
		II
		112th CONGRESS
		1st Session
		S. 1339
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2011
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for the compilation and reporting of
		  participation data relating to Federal rulemaking. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Regulatory Information Reporting
			 Act of 2011.
		2.Reporting and
			 compilation of participation data
			(a)DefinitionsIn
			 this Act—
				(1)the term
			 agency has the meaning given under section 551(1) of title 5,
			 United States Code;
				(2)the term
			 General Services Administration Office means—
					(A)except as
			 provided under subparagraph (B), the Regulatory Information Service Center;
			 or
					(B)another office
			 within the General Services Administration designated by the Administrator of
			 General Services;
					(3)the term
			 participant means the employing or affiliated organization of an
			 individual representing interests before an agency promulgating a rule;
				(4)the term
			 rule has the meaning given under section 551(4) of title 5, United
			 States Code; and
				(5)the term
			 rulemaking has the meaning given under section 551(5) of title 5,
			 United States Code.
				(b)Representation
			 by participantsFor purposes of this section, a participant
			 represents—
				(1)an economic
			 interest when the participant—
					(A)has a substantial
			 economic interest in the outcome of the rulemaking;
					(B)represents an
			 entity with a substantial economic interest in the outcome of the rulemaking;
			 or
					(C)represents an
			 association that receives substantial membership dues or contributions from
			 entities that have a substantial economic interest in the outcome of the
			 rulemaking;
					(2)a non-economic
			 interest when the participant claims to represent the public at large and does
			 not represent an economic interest;
				(3)a citizen
			 interest when the participant does not claim to represent the public at large
			 and does not represent an economic interest; and
				(4)an unknown
			 interest if the promulgating agency cannot reasonably discern whether the
			 participant represents an economic, non-economic, or citizen interest.
				(c)Submission of
			 regulatory information to General Services AdministrationBefore
			 publication in the Federal Register of a final rule under section 553 of title
			 5, United States Code, the promulgating agency shall submit to the General
			 Services Administration Office a list of all non-Federal Government
			 participants who provided public comments to the agency on the rule,
			 specifying, as reasonably possible—
				(1)the name and
			 address of the participant;
				(2)the participant’s
			 organizational affiliation, where appropriate;
				(3)whether the
			 participant represents an economic interest, a non-economic interest, a citizen
			 interest, or an unknown interest; and
				(4)whether any
			 comment of the participant affected or did not affect the content of the final
			 rule.
				(d)Compilation,
			 publication, and reporting of information by General Services
			 Administration
				(1)Searchable
			 databaseThe General Services Administration Office shall compile
			 the information provided by promulgating agencies under subsection (c) into a
			 searchable database made publicly available on the Internet. The database shall
			 be kept as current as reasonably possible.
				(2)Quarterly trend
			 and overview statisticsThe General Services Administration
			 Office shall make publicly available on the Internet quarterly trend and
			 overview statistics. The General Services Administration Office shall present
			 the data received from promulgating agencies in a manner so as to facilitate
			 oversight, and shall emphasize the relative level and effectiveness of
			 participation in the regulatory process of economic, non-economic, and citizen
			 interests.
				(3)Annual
			 reportsThe General Services Administration Office shall submit
			 an annual report to the relevant committees of Congress that summarizes the
			 data received from promulgating agencies, with an emphasis on the relative
			 level and effectiveness of participation in the regulatory process of economic,
			 non-economic, and citizen interests.
				(4)ConsultationIn
			 performing its duties under this section, the General Services Administration
			 Office shall consult with the Administrative Conference of the United States as
			 the General Services Administration Office determines appropriate.
				(e)RegulationsNot
			 later than 90 days after the date of enactment of this Act, the Administrator
			 of General Services shall promulgate regulations necessary to implement this
			 section.
			3.Effective
			 dateThis Act shall take
			 effect 180 days after the date of enactment of this Act.
		
